DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
On page 12, line 27, “catheter” is mislabeled as reference character “70B” and should be “20B” in order to be consistent with the remainder of the specification and drawings (Fig. 2I)
One page 14, line 12 and page 16, line 5, “calculation step” is mislabeled as reference character “312” and should be “310” in order to be consistent with the remainder of the specification and drawings (Fig. 3)
“the flow chart of Fig. 9” in page 23, lines 5-6 is unclear as Fig. 9 depicts a bar graph, not a flow chart
Appropriate correction is required.
Claim Objections
Claims 3 and 19 are objected to because of the following informalities:  
Claim 3: “determined by operating the detector...by obtaining a conductance” (lines 2-3) should read “determined by operating the detector...and by obtaining a conductance”
Claim 19: Since there is an equivalent to this claim in claim 9, claim 19 is assumed to depend on claim 16 instead
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7, 9, 16, 18, 19 and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the conductivity of the fluid within the luminal organ” (lines 9-10). This limitation lacks antecedent basis.
Dependent claims 2-9 incorporate the indefinite subject matter of claim 1 and are therefore rejected therein.
Claims 3 and 9 recite the limitation "the conductivity of fluid within the luminal organ” (lines 1, 11-12, respectively). This limitation lacks antecedent basis because it draws antecedent basis from a limitation that lacks antecedent basis.
Claim 4 recites the limitations “the two detection electrodes” (line 3) and “the known distance between each of the electrodes” (lines 3-4). These limitations lack antecedent basis.
Claim 7 recites the limitations “the two detection electrodes” (line 3) and “the known distance between each of the electrodes” (lines 3-4). These limitations lack antecedent basis.
Claim 16 recites the limitation “the detection device” (line 2). This limitation lacks antecedent basis.
Dependent claims 17-20 incorporate the indefinite subject matter of claim 16 and are therefore rejected therein.
Claim 18 recites the limitations “the two detection electrodes” (line 2) and “the known distance between the each of the electrodes” (line 3). These limitations lack antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 9, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab (US-20130030318-A1) in view of Patil (US-20120071782-A1).
Regarding claim 1, Kassab teaches a method comprising the step of introducing at least part of an impedance device into a luminal organ at a first location so that a detector of the device is positioned within the luminal organ (The method comprises the steps of introducing at least part of a detection device into a luminal organ (Kassab, Paragraph [0026]); As referenced herein, and in at least one exemplary embodiment, there is provided an angioplasty catheter with impedance electrodes near the distal end of the catheter (in front of the balloon, for example) for immediate measurement of the cross-sectional area of a vessel lumen (Paragraph [0068])). Kassab further teaches the steps of introducing a first frequency through the detector of the device and obtaining a first conductance measurement using the detector in connection with the first frequency (the detection device having a detector, applying current to the detection device using a stimulator, introducing a first signal having a first frequency... measuring an output conductance of the first signal (Paragraph [0026])) and introducing a second frequency through the detector of the device and obtaining a second conductance measurement using the detector in connection with the second frequency (the detection device having 
However, Kassab fails to teach that the steps of the method are performed without injecting a fluid into the luminal organ in order to obtain the first conductance measurement and the second conductance measurement. Patil teaches lumen parameters, such as cross-sectional area (Patil, Paragraph [0159]) can be determined using the conductance measurement of blood to measure impedance using electrodes as seen in Figure 1 of Patil (The methods and systems described herein are advantageous as they do not include injecting a second fluid for measurements (Abstract); The methods herein exploit distinctive frequency-dependent electrical properties of various bodily elements such as blood…to determine lumen parameters (Paragraph [0163])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kassab so as to perform the method without injecting any fluid into the mammalian organ as taught by Patil as this amounts to no more than simple substitution to achieve the similar results of lumen parameters, wherein the conductivity of the fluid within the mammalian organ is used to determine the diameter or cross-sectional area of the luminal organ as opposed to the conductance of an injected second fluid; moreover, it is advantageous to 
Regarding claim 2, the combination of Kassab in view of Patil teaches the method of claim 1, further teaching the step of generating a size profile of the luminal organ using the determined diameter or cross-sectional area at the first location and at least one additional diameter or cross-sectional area obtained by performing the steps of the method at a second location within the luminal organ (calculating a second cross-sectional area of the luminal organ at the second location, and determining a profile of the luminal organ indicative of the first location and the second location based upon the calculated cross-sectional area and the calculated second cross-sectional area (Kassab, Paragraph [0022])).
Regarding claim 3, the combination of Kassab in view of Patil teaches the method of claim 1, wherein the conductivity of fluid within the luminal organ is determined by operating the detector of the device within a catheter positioned within the luminal organ by obtaining a conductance measurement within the catheter having a known diameter (blood conductivity can be measured for each patient by recording the electrical conductance within the device (such as an introducer catheter, for example) with known dimensions (Kassab, Paragraph [0058])).
Regarding claim 5, the combination of Kassab in view of Patil teaches the method of claim 1, wherein the steps of introducing the first frequency and introducing the second frequency are performed by operating a frequency generator in communication with the device, the frequency generator selected from the group consisting of an arbitrary waveform generator and multiple signal generators (Frequency generator 206, in at least one embodiment, is capable of generating signals having at least two distinct frequencies through detection device 202. An exemplary frequency generator 206 may include, but is not limited to, an arbitrary waveform generator or two signal generators (Kassab, Paragraph [0084], Fig 2A)).

Regarding claim 8, the combination of Kassab in view of Patil teaches the method of claim 1, wherein the first frequency and the second frequency are the only frequencies introduced (introducing a first signal having a first frequency and a second signal having a second frequency through the detection device (Kassab, Paragraph [0026]), wherein additional frequencies are not mentioned elsewhere in the disclosure).
Regarding claim 9, the combination of Kassab in view of Patil teaches the method of claim 1, and further teaches moving the at least part of the impedance device within the luminal organ to a second location (the method further comprises the steps of moving the detection device to a second location within the luminal organ (Kassab, Paragraph [0022])) and generating a size profile of the luminal organ using the determined diameter or cross-sectional area at the first location and at the determined second diameter or cross-sectional area at the second location (determining a profile of the luminal organ indicative of the first location and the second location based upon the calculated cross-sectional area and the calculated second cross-sectional area (Paragraph [0022])).
However, the combination as disclosed fails to explicitly disclose that the method for determining a diameter or cross-sectional area at a second location is performed by introducing one of the first frequency or the second frequency through the detector of the device and obtaining a third conductance measurement using the detector in connection with the one of the first frequency or the second frequency, introducing the other of the first frequency or the second frequency through the detector of the device and obtaining a fourth conductance measurement using the detector in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kassab in view of Patil so as to perform the same method done to determine the first diameter or cross sectional area as the method used to determine the second diameter or cross-sectional area as this amounts to mere simple substitution of a first method to determine a diameter or cross-sectional area of a luminal organ using the disclosed method of claim 1 in place of the method as disclosed by Kassab (Paragraph [0022]) to achieve the predictable result of determining a diameter or cross-sectional area of a luminal organ.
Regarding claim 16, Kassab teaches a method comprising the steps of operating an impedance device to introduce a signal through the detection device into a luminal organ, the signal comprising a first signal having a first frequency, a second signal having a second frequency, and obtaining output conductance data in connection with each of the two signals using an impedance detector of the impedance device (Kassab, Paragraph [0026]) and determining a diameter or cross-sectional area of the luminal organ based upon the output conductance data in connection with each of the two signals and a conductivity of blood within the luminal organ (Paragraph [0026]; wherein “a fluid native to the first location, said fluid having a first conductivity” reads on the conductivity of blood within the luminal organ), wherein the signals are comprised of only the first signal and the second signal (Paragraph [0026]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kassab so as to perform the method without injecting any fluid into the mammalian organ as taught by Patil as this amounts to no more than simple substitution to achieve the similar results of lumen parameters, wherein the conductivity of the fluid within the mammalian organ is used to determine the diameter or cross-sectional area of the luminal organ as opposed to the conductance of an injected second fluid; moreover, it is advantageous to incorporate not injecting fluid as taught by Patil as this increases the ease of the procedure and the patient’s comfort during the procedure (Patil, Paragraph [0218]).
Regarding claim 19, the combination of Kassab in view of Patil teaches the method of claim 16, and further teaches that the method additionally comprises the steps of moving the impedance device within the luminal organ to a second location and determining a second diameter or cross-sectional area of the luminal organ based upon the additional output conductance data in connection with each of the two signals and the conductivity of blood within the luminal organ (Kassab, Paragraph [0022]), wherein in the combination of Kassab in view of Patil, the conductivity of blood would be measured.
However, the combination fails to teach that the method performed to determine a second diameter or cross-sectional area comprises operating an impedance device to introduce the signal through the detection device into a luminal organ, the signal comprising the first signal having the first frequency and the second signal having the second frequency, and obtaining additional output 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kassab in view of Patil so as to perform the same method done to determine the first diameter or cross sectional area as the method used to determine the second diameter or cross-sectional area as this amounts to mere simple substitution of a first method to determine a diameter or cross-sectional area of a luminal organ using the disclosed method of claim 1 in place of the method as disclosed by Kassab (Paragraph [0022]) to achieve the predictable result of determining a diameter or cross-sectional area of a luminal organ.
Claims 4, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab (‘318) in view of Patil, as applied to claim 1 (for claims 4 and 7) and claim 16 (for claim 18) above, further in view of Kassab (US-20100010503-A1), hereinafter Kassab (‘503).
Regarding claims 4, 7, and 18, the combination of Kassab (‘318) in view of Patil teaches the method of claim 1 (for claims 4 and 7) and the method of claim 16 (for claim 18), wherein the step of introducing at least part of the impedance device is performed to position the at least part of the device into the luminal organ (in the case of claims 4 and 7) or wherein the step of operating the impedance device is performed to operate the impedance detector wherein the detector comprises the two detection electrodes positioned in between two excitation electrodes (detector 204 comprises detection electrodes 26, 28 positioned in between excitation electrodes 25, 27 (Kassab, Paragraph [0084], Fig 2A)).
However, the combination fails to teach that the known distance between each of the electrodes is 5mm (for claim 4), 2mm (for claim 7), or wherein the known distance is selected from the group consisting of 5mm and 2mm (for claim 18). Kassab (‘503) teaches that detection electrodes are 1mm apart and excitation electrodes are spaced 4-5mm from either side of the detection electrodes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the known distances between the electrodes of Kassab (‘318) in view of Patil so as to incorporate the range of known distances utilized by Kassab (‘503) as the spacing in Kassab (‘503) is known in the art for the same purposes of detecting impedance and thus would be expected to work equally well for the purposes of Kassab (‘318); moreover, the range as disclosed by Kassab (‘503) is prima facie obviousness in view of how close the disclosed range of Kassab (‘503) is to the distances disclosed in the instant claims as a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05(I)).
Claims 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab (‘318) in view of Kassab (US-20040230131-A1),hereinafter Kassab (‘131), and Kassab (US-7454244-B2), hereinafter Kassab (‘244).
Regarding claim 10, Kassab (‘318) teaches a method comprising the steps of introducing at least part of an impedance device into a luminal organ so that a detector of the device is positioned within the luminal organ (Kassab ‘318, Paragraph [0026]), obtaining a first conductance measurement, and obtaining a second conductance measurement, wherein during the measurement of the second conductance, the detector is positioned within the luminal organ and out of a catheter (Paragraph [0026], Fig 2F), and determining a diameter or cross-sectional area of the luminal organ based on the first conductance measurement, and the second conductance measurement (Paragraph [0026]).
However, Kassab (‘318) fails to teach the step of operating the detector of the device within a catheter having a known diameter to obtain the first conductance measurement, wherein the catheter is positioned within the luminal organ and filled with a fluid native to the luminal organ. Kassab (‘131) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kassab (‘318) so as to incorporate embedding the detectors comprising the electrode within the catheter and operating the detector when the catheter is positioned within the luminal organ and filed with a fluid native to the luminal organ as this would allow for the measurement of valve area directly, independent of cardiac output or pressure drop, which minimizes errors in the measurement of the valve area (Kassab ‘131, Paragraph [0052]).
The combination of Kassab (‘318) in view of Kassab (‘131) still fails to teach determining an initial estimate of the diameter or cross-sectional area of the luminal organ and determining an actual diameter or cross-sectional area of the luminal organ based on the first conductance measurement, the second conductance measurement, and the initial estimate of the diameter or cross-sectional area of the luminal organ. However, Kassab (‘244) discloses that using a method using frequency to determine cross-sectional area or diameter results in an overestimation of the cross-sectional area, and that knowing of this overestimation, the catheter is slightly retracted or advanced and the measurement repeated to get a more accurate measurement (Kassab ‘244, Col 14, Lines 52-56), wherein the determination of an overestimated cross-sectional area in order to assess the degree of overestimation and determine a “true” cross-sectional area reads on an initial estimate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kassab (‘318) in view of Kassab (‘131) so as to incorporate determining an initial estimate and factoring that initial estimate into the determination of an actual diameter or cross-sectional area in order to determine a more accurate diameter or cross-sectional area (Kassab ‘244, Col 14, Lines 52-56).

Regarding claim 12, the combination Kassab (‘318) in view of Kassab (‘131) and Kassab (‘244) teaches the method of claim 10, wherein the first frequency and the second frequency are the only frequencies introduced (Kassab ‘318, Paragraph [0026]), wherein additional frequencies are not mentioned elsewhere in the disclosure.
Regarding claims 14 and 15, the combination Kassab (‘318) in view of Kassab (‘131) and Kassab (‘244) teaches the method of claim 10, further comprising the step of calculating at least one parallel conductance measurement (for claim 14) and calculating a second parallel conductance measurement (for claim 15) based on the initial estimate of the diameter or cross-sectional area of the luminal organ (wherein the cross-sectional area as calculated using the combined method of Kassab (‘318) in view of Kassab (‘131) and Kassab (‘244) utilizes an initial estimate of the cross-sectional area to determine a more accurate cross-sectional area; moreover, Equation [1] of Kassab (‘318) relates cross-sectional area to parallel conductance).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kassab (‘318) in view of Kassab (‘131) and Kassab (‘244), as applied to claim 10 above, further in view of Patil.
Regarding claim 13, the combination of Kassab (‘318) in view of Kassab (‘131) and Kassab (‘244) teaches the method of claim 12, but fails to teach that the method is performed without injecting any fluid into the luminal organ. However, Patil teaches lumen parameters, such as cross-sectional area (Patil, Paragraph [0159]) can be determined using the conductance measurement of blood, measured using impedance electrodes as seen in Figure 1 of Patil (Abstract; Paragraph [0163]), wherein using the conductance measurement of blood reads on “without injecting any fluid into the luminal organ.
.
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab (‘318) in view of Patil, as applied to claim 16 above, further in view of Kassab (‘244).
Regarding claim 17, the combination of Kassab (‘318) in view of Patil teaches the method of claim 16, but fails to teach that the step of operating the impedance device to introduce a signal is performed repeatedly while the device is in motion. However, Kassab (‘244) discloses that using a method using frequency to determine cross-sectional area or diameter results in an overestimation of the cross-sectional area, and that knowing of this overestimation, the catheter is slightly retracted or advanced and the measurement repeated to get a more accurate measurement (Kassab ‘244, Col 14, Lines 52-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kassab (‘318) in view of Patil so as to incorporate slightly retracting or advancing the catheter into the measurement of an initial estimate of a diameter or cross-sectional area in order to determine a more accurate diameter or cross-sectional area (Kassab ‘244, Col 14, Lines 52-56).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the conflicting claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the conflicting claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the conflicting application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 6, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, and 9 of copending Application No. 16/323,136 (conflicting application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the conflicting application discloses every limitation of claim 1 of the instant application, except for the limitation reciting “without injecting a fluid into the luminal organ in order to obtain the first conductance measurement and the second conductance measurement”, which is recited in claim 9 of the conflicting application. Moreover, claims 2, 3, 5, and 6 of the conflicting application disclose every limitation of claims 2, 3, 5, and 6 of the instant application, respectively. Additionally, claims 1 and 2 of the conflicting application disclose every limitation of claim 9 of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 4, 7, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/323,136 (conflicting application) in view of Kassab (‘503). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the conflicting application discloses every limitation of claims 4 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the known distances between the electrodes of the conflicting application so as to incorporate the range of known distances utilized by Kassab (‘503) as the spacings in Kassab (‘503) are known in the art for the same purposes of detecting impedance and thus would be expected to work equally well for the purposes of the conflicting application; moreover, the range as disclosed by Kassab (‘503) is prima facie obviousness in view of how close the disclosed range of Kassab (‘503) is to the distances disclosed in the instant claims as a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05(I)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 9 of copending Application No. 16/323,136 (conflicting application) in view of Kassab (‘318). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 9 of the conflicting application discloses every limitation of claim 16 of the instant application, except for the limitation reciting “wherein the signals are comprised of only the first signal and the second signal”. However, the limitation that is not disclosed by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amount of signals used by the conflicting application so as to incorporate the use of only a first and second signal as taught by Kassab (‘318) as this amounts to mere simple substitution of signal amounts to measure diameter or cross-sectional area.
Additionally, claims 1 and 2 of the conflicting application disclose every limitation of claim 19 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/323,136 (conflicting application) in view of Kassab (‘244). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the conflicting application discloses every limitation of claim 20 of the instant application, except for the limitation reciting “based upon an initial estimate of the luminal organ diameter or cross-sectional area”. However, this limitation is obviated by Kassab (‘244), which teaches using an initial estimate of a cross-sectional area to determine a more accurate measurement of the cross-sectional area (Kassab ‘244, Col 14, Lines 52-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the conflicting application so as to incorporate measuring an initial estimate of a diameter or cross-sectional area in order to determine a more accurate diameter or cross-sectional area (Kassab ‘244, Col 14, Lines 52-56).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791